Exhibit 10.85

 

RUSS BERRIE AND COMPANY, INC.
STOCK OPTION AGREEMENT FOR NON-EMPLOYEE DIRECTORS

 

Date of Grant:                  , 200  

 

Russ Berrie and Company, Inc., a New Jersey corporation (the “Company”), does
hereby grant to                           (the “Optionee”), as of the date set
forth above, pursuant to the 2004 Russ Berrie and Company, Inc. Stock Option,
Restricted and Non-Restricted Stock Plan (the “Plan”), a copy of which is
appended hereto and incorporated herein by reference, a stock option (the
“Option”) to purchase an aggregate of            shares of its Common Stock
(stated value $.10) (the “Stock”) at the price of $           per share, upon
the following terms and conditions.  Capitalized terms used but undefined herein
shall have the meanings ascribed to them in the Plan.  This is the Option
Agreement referred to in Section 5.11 of the Plan.

 


1.                                       (A)                                 
THIS OPTION IS INTENDED TO BE A NON-QUALIFIED STOCK OPTION.


 


(B)                                 EXCEPT AS PROVIDED IN SECTION 2 BELOW, THIS
OPTION SHALL VEST AND BECOME EXERCISABLE RATABLY OVER FIVE YEARS (20% PER YEAR)
FROM THE DATE OF GRANT, PROVIDED THAT IN NO EVENT MAY A VESTED PORTION OF THE
OPTION BE EXERCISED LATER THAN 10 YEARS FROM THE DATE OF THE GRANT.


 


(C)                                  THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
LIMIT THE NUMBER OF SHARES OF STOCK THAT THE OPTIONEE MAY PURCHASE BY THE
EXERCISE OF THIS OPTION ON ANY PARTICULAR DATE OR IN ANY PLAN YEAR.


 


2.                                      (A)                                  
SUBJECT TO PARAGRAPH (B) BELOW, IF AN OPTIONEE CEASES TO SERVE AS A MEMBER OF
THE BOARD FOR ANY REASON, ANY NON-VESTED PORTION OF THE OPTION SHALL IMMEDIATELY
TERMINATE; ANY UNEXERCISED VESTED PORTION OF THE OPTION SHALL BE EXERCISABLE FOR
30 DAYS AFTER THE APPLICABLE TERMINATION DATE, OR THE STATED TERM OF THE OPTION,
WHICHEVER PERIOD IS SHORTER.


 


(B)                                 IN THE EVENT OF THE DEATH OR DISABILITY OF
OPTIONEE WHILE SERVING AS A MEMBER OF THE BOARD, ANY OUTSTANDING UNEXERCISED
PORTION OF THE OPTION EXISTING ON THE DATE SUCH SERVICE TERMINATED, WHETHER OR
NOT VESTED AND/OR EXERCISABLE ON THE DATE SUCH SERVICE WAS TERMINATED, SHALL BE
DEEMED FULLY VESTED AND EXERCISABLE, AND MAY BE EXERCISED BY SUCH OPTIONEE’S
ESTATE, LEGATEE(S), LEGAL REPRESENTATIVE OR PERMITTED TRANSFEREE(S) FOR UP TO
ONE YEAR AFTER SUCH OPTIONEE’S DEATH OR FINAL DETERMINATION OF DISABILITY, AS
APPLICABLE, OR THE STATED TERM OF THE OPTION, WHICHEVER PERIOD IS SHORTER.


 


3.                                       THIS OPTION SHALL BE EXERCISED BY
GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY AT 111 BAUER DRIVE, OAKLAND,
NJ  07430 (ATTENTION: CHIEF FINANCIAL OFFICER) WHICH SHALL SPECIFY THE NUMBER OF
SHARES OF STOCK TO BE PURCHASED AND WHICH SHALL BE ACCOMPANIED BY PAYMENT IN
FULL OF THE PURCHASE PRICE IN CASH.


 


4.                                       THE NUMBER OF SHARES OF STOCK SUBJECT
TO THIS OPTION AND THE PRICE TO BE PAID THEREFOR, SHALL BE SUBJECT TO ADJUSTMENT
AS FOLLOWS:

 

--------------------------------------------------------------------------------


 


(A)                                  IN THE EVENT OF ANY CHANGE IN THE
OUTSTANDING STOCK BY REASON OF A DISSOLUTION OR LIQUIDATION OF THE COMPANY, SALE
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, MERGER OR
CONSOLIDATION OF THE COMPANY WITH OR INTO ANY OTHER CORPORATION IF THE COMPANY
IS THE SURVIVING CORPORATION, STATUTORY SHARE EXCHANGE INVOLVING CAPITAL STOCK
OF THE COMPANY, REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, STOCK
DIVIDEND, EXTRAORDINARY DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, STOCK
COMBINATION, RIGHTS OFFERING, SPIN-OFF OR OTHER RELEVANT CHANGE, THE COMMITTEE
MAY ADJUST THE AGGREGATE NUMBER OF SHARES OF STOCK AVAILABLE FOR AWARDS OF
OPTIONS UNDER THE PLAN, THE OPTION PRICE OF OPTIONS GRANTED UNDER THE PLAN, AND
ANY OR ALL OTHER MATTERS DEEMED APPROPRIATE BY THE COMMITTEE, INCLUDING, WITHOUT
LIMITATION, ACCELERATING THE VESTING AND/OR EXERCISE PERIOD PERTAINING TO ANY
AWARD OF OPTIONS UNDER THE PLAN.


 


(B)                                 IN CONNECTION WITH A BUSINESS COMBINATION,
THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PROVIDE FOR (I) THE CONTINUATION OF
THE PLAN AND/OR THE ASSUMPTION OF THE AWARDS GRANTED THEREUNDER BY A SUCCESSOR
CORPORATION (OR A PARENT OR SUBSIDIARY THEREOF), (II) THE SUBSTITUTION FOR SUCH
AWARDS OF NEW AWARDS COVERING THE STOCK OF A SUCCESSOR CORPORATION (OR A PARENT
OR SUBSIDIARY THEREOF), WITH APPROPRIATE ADJUSTMENTS AS TO THE NUMBER AND KIND
OF SHARES AND EXERCISE PRICES, (III) UPON 10 DAYS’ ADVANCE NOTICE FROM THE
COMMITTEE TO THE OPTIONEE, THE ACCELERATION OF THE VESTING AND/OR EXERCISE
PERIOD PERTAINING TO THE OPTION OR (IV) UPON 10 DAYS’ ADVANCE NOTICE FROM THE
COMMITTEE TO THE OPTIONEE, (X) THE CANCELLATION OF ANY OUTSTANDING PORTION OF
THIS OPTION THAT IS THEN EXERCISABLE AND THE PAYMENT TO THE HOLDER THEREOF, IN
CASH OR STOCK, OR ANY COMBINATION THEREOF, OF THE VALUE OF SUCH PORTION BASED
UPON THE PRICE PER SHARE OF STOCK RECEIVED OR TO BE RECEIVED BY OTHER
STOCKHOLDERS OF THE COMPANY IN CONNECTION WITH THE BUSINESS COMBINATION, AND (Y)
THE CANCELLATION OF THE PORTION OF THE OPTION THAT IS NOT THEN EXERCISABLE.  IN
THE EVENT OF ANY CONTINUATION, ASSUMPTION OR SUBSTITUTION CONTEMPLATED BY THE
FOREGOING CLAUSES, THE OPTION SHALL CONTINUE IN THE MANNER AND UNDER THE TERMS
SO PROVIDED.


 


(C)                                  IF, BY REASON OF A CHANGE IN CAPITALIZATION
DESCRIBED ABOVE, OPTIONEE SHALL BE ENTITLED TO NEW, ADDITIONAL OR DIFFERENT
SHARES OF STOCK OR SECURITIES OF THE COMPANY OR ANY OTHER CORPORATION IN RESPECT
OF HIS OR HER OPTION, IN THE EVENT THAT THE PLAN CONTINUES, SUCH NEW, ADDITIONAL
OR DIFFERENT SHARES SHALL THEREUPON BE SUBJECT TO ALL OF THE CONDITIONS,
RESTRICTIONS AND PERFORMANCE CRITERIA WHICH WERE APPLICABLE TO THE SHARES OF
STOCK SUBJECT TO THE OPTION PRIOR TO SUCH CHANGE IN CAPITALIZATION.


 


5.                                       THIS OPTION SHALL NOT BE ASSIGNABLE OR
TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION PROVIDED,
HOWEVER, THAT EACH OPTIONEE MAY TRANSFER ALL OR ANY PORTION OF HIS/HER
NON-QUALIFIED STOCK OPTIONS TO A MEMBER OF HIS/HER IMMEDIATE FAMILY, A TRUST FOR
THE BENEFIT OF THE OPTIONEE OR ANY MEMBER OF HIS OR HER IMMEDIATE FAMILY,
PARTNERSHIPS IN WHICH THE OPTIONEE OR HIS/HER IMMEDIATE FAMILY MEMBERS AND/OR
TRUSTS ARE THE ONLY PARTNERS, AND/OR ANY ORGANIZATION EXEMPT UNDER
SECTION 501(C) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). 
SUBJECT TO THE PROVISIONS OF

 

2

--------------------------------------------------------------------------------


 


SECTION 2, THIS OPTION SHALL BE EXERCISABLE ONLY BY THE OPTIONEE OR HIS OR HER
PERMITTED ASSIGNEE OR TRANSFEREE.


 


6.                                       SUBJECT TO THE LIMITATIONS SET FORTH IN
THE PLAN, THE COMMITTEE IS VESTED WITH ABSOLUTE DISCRETION AND AUTHORITY TO
INTERPRET THE PLAN AND MAKE ALL DETERMINATIONS NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION THEREOF.  ANY DETERMINATION OF THE COMMITTEE IN THE
ADMINISTRATION OF THE PLAN, AS DESCRIBED THEREIN, SHALL BE FINAL, CONCLUSIVE AND
BINDING UPON THE OPTIONEE AND ANY PERSON CLAIMING UNDER OR THROUGH THE OPTIONEE,
INCLUDING, WITHOUT LIMITATION, AS TO ANY ADJUSTMENTS PURSUANT TO SECTION 4
HEREOF.


 


7.                                       IF A PARTICIPATING COMPANY IS FOR ANY
REASON REQUIRED TO WITHHOLD ANY AMOUNT UNDER THE LAWS AND REGULATIONS OF THE
UNITED STATES, ANY JURISDICTION THEREOF OR LOCAL GOVERNMENT WITH RESPECT TO THE
TRANSFER OF STOCK UPON EXERCISE OF THE OPTION (“WITHHOLDING TAXES”), THE
OPTIONEE OR OTHER PERSON RECEIVING SUCH STOCK SHALL BE REQUIRED TO PAY SUCH
PARTICIPATING COMPANY THE AMOUNT OF ANY SUCH WITHHOLDING TAXES.  THE APPLICABLE
PARTICIPATING COMPANY SHALL HAVE THE RIGHT TO REQUIRE THE PAYMENT OF ANY SUCH
WITHHOLDING TAXES BEFORE ISSUING ANY STOCK HEREUNDER.  IN LIEU OF ALL OR ANY
PART OF A CASH PAYMENT REGARDING SUCH WITHHOLDING TAXES, THE COMMITTEE MAY
PERMIT A PERSON TO COVER ALL OR ANY PART OF THE WITHHOLDING TAXES, THROUGH A
REDUCTION IN THE NUMBER OF SHARES OF STOCK DELIVERED TO SUCH PERSON OR A
DELIVERY OR TENDER TO THE COMPANY OF SHARES OF STOCK HELD BY SUCH PERSON, IN
EACH CASE VALUED IN THE SAME MANNER AS USED IN COMPUTING THE WITHHOLDING TAXES
UNDER APPLICABLE LAWS.


 


8.                                       THE COMPANY SHALL NOT BE REQUIRED TO
ISSUE OR DELIVER A CERTIFICATE FOR SHARES OF STOCK HEREUNDER UNLESS THE ISSUANCE
OF SUCH CERTIFICATE COMPLIES WITH ALL APPLICABLE LEGAL REQUIREMENTS INCLUDING,
WITHOUT LIMITATION, COMPLIANCE WITH THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS, THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE REQUIREMENTS OF THE
EXCHANGES, IF ANY, ON WHICH THE COMPANY’S SHARES OF COMMON STOCK MAY, AT THAT
TIME, BE LISTED.


 


9.                                       NOTWITHSTANDING ANYTHING CONTAINED IN
THE PLAN OR HEREIN TO THE CONTRARY, IN THE EVENT THAT THE DISPOSITION OF SHARES
OF STOCK ACQUIRED PURSUANT TO THE PLAN IS NOT COVERED BY A THEN CURRENT
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND IS NOT OTHERWISE EXEMPT
FROM SUCH REGISTRATION, SUCH SHARES SHALL BE RESTRICTED AGAINST TRANSFER TO THE
EXTENT REQUIRED BY THE SECURITIES ACT AND RULE 144 OR OTHER REGULATIONS
THEREUNDER.  THE CERTIFICATES EVIDENCING ANY OF SUCH SHARES SHALL BE
APPROPRIATELY AMENDED OR HAVE AN APPROPRIATE LEGEND PLACED THEREON TO REFLECT
THEIR STATUS AS RESTRICTED SECURITIES AS AFORESAID.


 


10.                                 TO THE EXTENT THAT FEDERAL LAWS OF THE
UNITED STATES DO NOT OTHERWISE CONTROL, THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF NEW JERSEY, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS,
AND SHALL BE CONSTRUED ACCORDINGLY.


 


11.                                 IN THE EVENT ANY PROVISION OF THIS AGREEMENT
SHALL BE HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY
SHALL NOT AFFECT THE REMAINING PARTS OF THIS AGREEMENT, AND THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN
INCLUDED.

 

3

--------------------------------------------------------------------------------


 


12.                                 THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE SUCCESSORS (INCLUDING BY WAY OF MERGER), ASSIGNS AND
HEIRS OF THE RESPECTIVE PARTIES.


 


13.                                 THE OPTIONEE SHALL NOT BE, NOR HAVE ANY OF
THE RIGHTS OR PRIVILEGES OF, A STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY
SHARES OF STOCK PURCHASABLE UPON EXERCISE OF THE OPTION GRANTED HEREUNDER UNLESS
AND UNTIL CERTIFICATES REPRESENTING SUCH SHARES SHALL HAVE BEEN ISSUED BY THE
COMPANY.


 


14.                                 THE OPTIONEE ACKNOWLEDGES AND AGREES THAT A
VIOLATION OF SECTION 5 OF THIS AGREEMENT WILL CAUSE THE COMPANY IRREPARABLE
INJURY FOR WHICH ADEQUATE REMEDY AT LAW IS NOT AVAILABLE.  ACCORDINGLY, THE
OPTIONEE AGREES THAT THE COMPANY SHALL BE ENTITLED TO AN INJUNCTION, RESTRAINING
ORDER OR OTHER EQUITABLE RELIEF, WITHOUT THE POSTING OF ANY BOND, TO PREVENT THE
BREACH OF SUCH SECTION AND TO ENFORCE THE TERMS AND PROVISIONS HEREOF IN ANY
COURT OF COMPETENT JURISDICTION IN THE UNITED STATES OR ANY STATE THEREOF, IN
ADDITION TO ANY OTHER REMEDY TO WHICH IT MAY BE ENTITLED AT LAW OR EQUITY.

 

 

RUSS BERRIE AND COMPANY, INC.

 

 

 

 

 

BY:

 

 

 

 

 

 

AGREED TO AND ACCEPTED AS OF THE
DATE OF GRANT SET FORTH ABOVE:

 

 

 

 

 

 

 

 

SIGNATURE-OPTIONEE

 

 

4

--------------------------------------------------------------------------------